Citation Nr: 0633534	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral spine disability, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from November 2, 1982 to March 
7, 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected low back disability.  Service connection was 
initially established for lumbosacral strain by a rating 
decision in June 1983.  Following VA examination in April 
1985, which produced a diagnosis of residuals of injury of 
the lumbar spine with chronic strain and clinical signs of 
nerve root pressure, the service-connected disability was 
recharacterized as impairment of the lumbar spine, by a 
rating decision in May 1985.  Clinical reports of record 
establish that the veteran sustained additional back injury 
in July 2000.  Clinical opinions exist of record indicating 
the service-connected back injury had resolved, and 
attributing current back symptomatology to post service 
injury.  As such, in the June 2003 rating decision on appeal, 
and in rating actions thereafter, the RO continued a 40 
percent evaluation for the service-connected low back 
disability based on findings including that manifestations of 
lumbar disc protrusion at L5-S1 had been clinically 
dissociated from the service-connected low back disability.  

Significantly, however, the RO has made no formal 
adjudication of entitlement to service connection for disc 
disease of the lumbar spine, to include as due to, or 
aggravated by, service-connected impairment of the lumbar 
spine.  In this regard, the Board notes that in statements on 
appeal, it has been contended that additional disability 
resulting from post service injury of the low back was due to 
the weakened condition of the back due to the pre-existing 
service-connected back disability.  The record does not 
contain a clinical opinion as to the impact of the service-
connected back disability with regard to incurrence of post-
service back injury residuals, nor with regard to aggravation 
of any nonservice-connected disc disease due to service-
connected back disability.  

The Board finds that the service connection claim is 
inextricably intertwined with the increased rating issue on 
appeal.  As such, adjudication of the increased rating issue 
must be deferred pending completion of the action requested 
below.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
issue of entitlement to service 
connection for disc disease of the lumbar 
spine, to include as secondary to 
service-connected impairment of the 
lumbar spine (to include on the basis of 
aggravation of nonservice-connected 
disability), in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the service 
connection claim, which information and 
evidence, if any, that he is to provide 
and which information and evidence, if 
any, VA will attempt to obtain.  VA must 
also request that the claimant provide 
any evidence in his possession that 
pertains to the claim.  The veteran must 
be apprised that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the nature and etiology of all 
current disability of the lumbosacral 
spine.  All indicated tests must be 
conducted.  The claims folder must be 
made available to each examiner for 
review in conjunction with the 
examinations.  The examiners are 
requested to specify current disability 
manifestations due to service-connected 
and nonservice-connected lumbosacral 
spine disability, as appropriate.  The 
examiner is specifically requested to 
note the diagnosis of residuals of injury 
of the lumbar spine with chronic strain 
and clinical signs of nerve root pressure 
in April 1985, and provide an opinion as 
to whether current disc disease, to 
include L5-S1 disc protrusion, identified 
subsequent to July 2000 intercurrent 
injury, may be etiologically dissociated 
from the service-connected impairment of 
the lumbar spine, to include any weakened 
status of the lumbosacral spine due to 
the service-connected impairment of the 
lumbar spine which existed at the time of 
the July 2000 intercurrent injury.  Also, 
the examiners should specify if it is at 
least as likely as not that any 
nonservice-connected disc disease has 
been chronically aggravated by service-
connected back disability.  The bases for 
all opinions provided must be set forth.

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for disc disease of the 
lumbosacral spine, to include as due to 
service-connected impairment of the 
lumbar spine.  If the benefit sought is 
denied, and the veteran expresses 
disagreement therewith, the RO should 
issue a statement of the case and afford 
the appropriate opportunity to respond.  
Thereafter, only if a timely substantive 
appeal has been received as to the issue 
of entitlement to service connection for 
disc disease of the lumbosacral spine, to 
include as due to service-connected 
impairment of the lumbar spine, the 
service connection issue should be 
returned to the Board, as warranted.

4.  Following completion of the above, 
the RO should readjudicate the issue of 
entitlement to an increased rating for 
service-connected impairment of the 
lumbar spine.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


